Citation Nr: 1637282	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to a rating in excess of 60 percent prior to September 9, 2010 for residuals of prostate cancer.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to August 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

This case was most recently remanded by the Board in March 2015.  It has returned for adjudication. 

During the course of the appeal, the RO issued a rating decision in November 2014 increasing the initial rating for prostate cancer to 100 percent, effective September 1, 2002.  An evaluation of 40 percent was assigned from June 1, 2003 for any residuals.  A February 2016 rating decision increased the Veteran's rating to 60 percent, effective September 9, 2010.  The Veteran continues his appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to June 14, 2007, the Veteran reported voiding dysfunction that resulting in the use of absorbent materials that required changing one to two times per day

2. Beginning June 14, 2007, the residuals of prostate cancer have been manifested by urinary leakage and required the use of absorbent materials that must be changed more than four times per day.

3. The Veteran has been assigned a combined disability rating of 90 percent and has a single disability rating which is more than 40 percent disabling; and the Veteran is unable to secure and maintain gainful employment due to his service-connected disabilities.

CONCLUSIONS OF LAW

1. The criteria for a rating greater than 40 percent for residuals of prostate cancer have not been met for the period prior to June 14, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115  Diagnostic Code 7528 (2015).

2. The criteria for a rating of 60 percent for residuals of prostate cancer have been met from June 14, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. § 4.115 Diagnostic Code 7528 (2015).

3. The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  These claims were most recently remanded to the RO in March 2015 for additional evidentiary development.  This development included providing proper notice, obtaining updated treatment records, scheduling an additional VA examination, and readjudicating the instant claims.  The Board finds that the RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's March 2015 remand, additional treatment records were associated with the record and the Veteran was scheduled for a VA examination in January 2015.  The Veteran refused to attend the scheduled examination.  However, as discussed below, the medical evidence of record is deemed sufficient enough to evaluate the Veteran's condition.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Service connection for residuals of prostate cancer was granted in a June 2005 rating decision.  A 20 percent rating was initially assigned under 38 C.F.R. § 4115b, Diagnostic Code 7527, effective September 1, 2002 (date of discharge from active service).  However, as noted above, a subsequent decision assigned a temporary 100 percent rating under Diagnostic Code 7528, effective from September 1, 2002 and a 40 percent rating from June 1, 2003.  A 60 percent rating was then assigned from September 9, 2010.  

The Board notes that under Diagnostic Code 7528, any reduction after the temporary 100 percent rating is awarded should comply with the requirements of 38 C.F.R. § 3.105(e).  However, the notice requirements of 38 C.F.R. § 3.105(e) are not applicable to the assignment of staged ratings.  See Tatum v. Shinseki, 24 Vet. App. 139,143 (2010).  Accordingly, the Board need not address the propriety of the "reduction" and rather will analyze whether the Veteran's prostate cancer residuals were properly rated.

Under Diagnostic Code 7528, if there has been no local reoccurrence or metastasis, residuals of prostate cancer should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  As there is no evidence of renal dysfunction, the Veteran's residuals are rated as voiding dysfunction pursuant to 38 C.F.R. § 4.115a.  

Under the voiding dysfunction criteria set forth in 38 C.F.R. § 4.115a, the disability is to be rated as a particular condition as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  These provisions are expressed using the disjunctive, indicating that a veteran is to be rated under only one of the three categories of urine leakage, urinary frequency, or obstructed voiding.  Obstructive voiding has a maximum rating of 30 percent.  Therefore, the Board will separately address urine leakage and urinary frequency, and will rate the disability under whichever category results in the highest rating.  The assignment of separate ratings for urine leakage, urinary frequency, or obstructed voiding would be pyramiding and is not permissible under  38 C.F.R. § 4.14.

For urine leakage, a 40 percent rating is warranted for impairment that requires the wearing of absorbent materials which must be changed two to four times per day.  A maximum 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

Turning to the relevant evidence of record, the VA treatment records reflect the Veteran's complaints of urinary incontinence and frequency.  In November 2003, the Veteran complained of nocturia every 1 and a half hours even when taking his prescribed medication as directed.  In January 2004, the Veteran stated that he had feelings of incomplete emptying, frequency, urgency, and nocturia. Since his medications were increased, he indicated he was able to sleep up to 5 hours at night without awakening to urinate.  

During a VA examination in August 2004, the Veteran reported urinary frequency of about every 1 and a half hours during the day and urinating 3 to 4 times at night.  He also experienced urinary hesitancy at times and some post void dribbling which results in him wearing absorbent pads while traveling, changing them several times a day. 

An October 2005 letter from the Veteran's urologist states that the Veteran was using the bathroom 4 to 6 times per hour.  

The Veteran submitted a letter in November 2005 indicating that he spends most of his time indoors a few feet from the bathroom and that when he does have to go out, he restricts his liquid intake.  In an August 2006 letter, the Veteran indicated that he has urinary frequency up to every 10 minutes when he consumes his standard amount of liquids.  He reiterated that if he is going somewhere he will deprive himself of liquids.  

During a genitourinary examination in November 2006, the Veteran indicated that he usually goes to the bathroom once every 1 and a half hours, but it can be up to 4 times an hour depending on his liquid intake.  He also noted going to the bathroom every 1 and a half hours at night.  He denied using absorbent material unless he was flying or driving long distance.  

In a June 14, 2007 statement, the Veteran indicated that if he consumed a normal amount of liquids daily, he could use 10 to 15 pads a day.  Additionally, he sometimes could urinate every few minutes and wake up every 30 to 45 minutes at night.  With controlled liquid intake he is able to get several hours of sleep at a time. 

During a VA examination in August 2008, the Veteran reported going to the bathroom 4 to 5 times per night during the day and every 2 hours at night.  He indicated use of absorbent material since the previous 1 or 2 years, changing them 1 to 2 times a day.  

During treatment in August 2008, the Veteran reported increasing voiding frequency, up to 5 to 6 times per hour.  In September 2008, the Veteran reported wearing absorbent material to prevent post-void dribbling.  

In a July 2009 statement, the Veteran reported that the August 2008 examiner did not accurately report the Veteran's complaints.  He stated that he uses more than 8 pads a day unless he completely deprives himself of fluids for at least 12 hours.  

During a VA examination in September 2010, the Veteran reported a daytime voiding interval of less than 1 hour and nocturia 5 or more times per night.  He had intermittent leakage requiring constant use of an appliance.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As a lay person, the Veteran is competent to give evidence about what he has experienced with the residuals of prostate cancer.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the other available evidence to contradict the Veteran's statements or to suggest he is not credible.  The Board therefore finds his statements, whether made to a medical examiner or VA, are competent, credible, and very probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Consequently, resolving reasonable doubt in the Veteran's favor, a rating of 60 percent for residuals of prostate cancer is assigned as of June 14, 2007, the date he first indicated voiding dysfunction causing use of absorbent materials which must be changed more than 4 times per day.  A 60 percent rating is the highest available schedular rating based on voiding dysfunction.  There is also no basis for a higher rating for symptoms related to urinary frequency and voiding obstruction.  There is no evidence of renal dysfunction.  The 60 percent is the highest schedular rating allowed the Veteran.  Further, as for the period prior to June 14, 2007, the evidence indicates that the Veteran used absorbent material when traveling or only changed them 1 to 2 times per day, warranting no higher than the already assigned 40 percent rating.  A higher evaluation is not available for urinary frequency and, as stated above, there is no evidence of renal dysfunction.  

 The Board has also considered whether referral for extraschedular consideration is warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Veteran has not alleged nor does the evidence show that his disability cannot be adequately rated under the schedular criteria.  Specifically, the Board finds that the residuals of prostate cancer are not so unusual or exceptional in nature as to render the schedular ratings assigned for the disability inadequate.  The criteria by which the disability is evaluated specifically contemplate the level of impairment caused by the disability.  Id.  As shown by the evidence of record, the Veteran's residuals of prostate cancer are manifested by urinary frequency and voiding dysfunction that falls within the parameters of the rating criteria.

When comparing the disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's residuals of prostate cancer are not inadequate.  Increased evaluations are provided for certain manifestations of, and/or levels of functional impairment due to the disability, and different ratings have been assigned that correspond to the different levels of impairment shown by the evidence.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not due to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  See Geib at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator).

TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran currently meets the schedular rating criteria.  

The Veteran is currently service connected for residuals of prostate cancer, rated 60 percent disabling; tinnitus, rated 10 percent disabling; degenerative changes of the right ankle, rated 10 percent disabling; degenerative changes of the left ankle, rated 10 percent disabling; degenerative changes of the right shoulder, rated 10 percent disabling; degenerative changes of the left shoulder, rated 10 percent disabling; osteoarthritis of the left wrist, rated 10 percent disabling; osteoarthritis of the right wrist, rated 10 percent disabling; atypical chest pain, rated 10 percent disabling; hypertension, rated 10 percent disabling; cognitive disorder, rated 10 percent disabling; hearing loss, noncompensably rated; degenerative changes of the left thumb, noncompensably rated; and degenerative changes of the right thumb, noncompensably rated.  His combined evaluation is 90 percent.

The record shows that the Veteran has a master's degree and additional military training.  His military career was in law enforcement.  There are multiple references in the record that he retired in 2002 as he was eligible by age or duration of work.

By correspondence dated in June 2007, the Veteran states that he desired to work but due to his voiding dysfunction essentially precluded sedentary or office-based work.  He stated that he voids so frequently that an employer would have to allow him to spend most of his day in the bathroom.  In order to reduce the amount he voids, he must restrict liquid consumption for hours before an event or appointment, which would create its own health problem.  The 60 percent rating assigned for his urinary symptoms in and of itself establishes the significant occupational impairment of the prostate condition.  The Veteran said he would rather work a physical job in an isolated location that would allow him to more easily void without disrupting his work.  However, he noted that his ankle pain was such that he is unable to be on his feet for an extended period of time.  Degenerative changes of his various joints prevent more physically demanding work.  

Based on the available record, the Board finds that the Veteran's current disability picture prevents physical labor, as his orthopedic conditions prevent him from exercise and cause pain on use.  He is precluded from sedentary employment by virtue of his voiding dysfunction.  The evidence shows that the Veteran voids at least every hour and that he has to have continuous use of an appliance or change a diaper upwards of 8 times a day.  Although he has significant education and training, his background is in law enforcement, the type of physical employment his service-connected orthopedic conditions prevent.  Additionally, his voiding dysfunction (as well as his service connected cognitive impairment) is a major impediment to gainful sedentary employment.  Therefore the weight of the evidence indicates that the Veteran is unable to secure and maintain substantially gainful employment.


ORDER


A rating in excess of 40 percent for the residuals of prostate cancer for the period prior to June 14, 2007, is denied.

A rating of 60 percent for the residuals of prostate cancer for the period from June 14, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits. 

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


